FILED
                             NOT FOR PUBLICATION                             JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANDEEP KHOSLA,                                  No. 11-72796

               Petitioner,                       Agency No. A079-580-397

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Sandeep Khosla, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v. Mukasey,

538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Khosla’s motion to reopen

as untimely where the motion was filed over three years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Khosla failed to establish changed circumstances

in India to qualify for the regulatory exception to the time limit for filing motions

to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d at 996-97 (underlying

adverse credibility determination rendered evidence of changed circumstances

immaterial).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-72796